Citation Nr: 1022314	
Decision Date: 06/16/10    Archive Date: 06/24/10

DOCKET NO.  08-05 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for avascular necrosis, 
bilateral hips.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease, including as secondary to asbestos 
exposure.

3.  Entitlement to restoration of a 40 percent disability 
evaluation for degenerative disc and joint disease of the 
lumbosacral spine (formerly shown as lumbosacral spine strain 
with myofascial strain) beginning August 1, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran, who is the appellant, served on active duty from 
August 1983 to February 1987.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in December 2002, April 2003, 
and May 2007 of a Department of Veterans Affairs (VA) 
Regional Office (RO).  The December 2002 rating decision 
denied, in pertinent part, service connection for avascular 
necrosis of the bilateral hips.  The April 2003 rating 
decision denied service connection for chronic obstructive 
pulmonary disease secondary to asbestos exposure.  The May 
2007 rating decision reduced the rating for the Veteran's 
service-connected back disability from 40 percent to 20 
percent effective August 1, 2007.

In April 2010 the Veteran testified before the undersigned 
Acting Veterans Law Judge at a Travel Board hearing in 
Nashville, Tennessee.  The transcript of that hearing has 
been associated with the claims file.


FINDINGS OF FACT

1.  In correspondence dated in March 2005, prior to the 
promulgation of a decision by the Board, the Veteran withdrew 
his appeals for service connection for avascular necrosis of 
the bilateral hips and service connection for chronic 
obstructive pulmonary disease, including as secondary to 
asbestos exposure.

2.  Evidence establishing sustained improvement in the 
Veteran's lumbar spine degenerative disc/joint disease 
disability was not of record at the time of the rating 
decision reducing the 40 percent evaluation for the 
disability.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal for 
service connection for avascular necrosis of the bilateral 
hips have been met.  38 U.S.C.A. § 7105(d)(5) (West 2002); 
38 C.F.R. § 20.204 (2009).

2.  The criteria for withdrawal of the substantive appeal for 
service connection for chronic obstructive pulmonary disease, 
including as secondary to asbestos exposure, have been met.  
38 U.S.C.A. § 7105(d)(5) (West 2002); 38 C.F.R. § 20.204 
(2009).

3.  The criteria for reduction of the Veteran's 40 percent 
rating for degenerative disc and joint disease of the 
lumbosacral spine were not met at the time of the decision 
reducing that rating.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.344, 4.71a, Diagnostic Code 5237-5242 (2009).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  As the 
restoration of the 40 percent rating for degenerative disc 
and joint disease of the lumbosacral spine, which is the only 
issue on appeal, is granted, further discussion of VCAA 
compliance is not necessary.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection for avascular necrosis and 
chronic obstructive pulmonary disease

In a rating decision dated in July 2002, the RO denied 
service connection for chronic obstructive pulmonary disease, 
and in a December 2002 rating decision the RO denied service 
connection for avascular necrosis of the bilateral hips.  In 
an April 2003 rating decision the RO continued its previous 
denial of the claim for service connection for chronic 
obstructive pulmonary disease, including as secondary to 
asbestos exposure.  In May 2003 the Veteran filed a notice of 
disagreement regarding both issues, and in October 2003 he 
perfected his appeal.  Subsequently, in correspondence dated 
in October 2009, the Veteran wrote that he was "dropping all 
appeals at the present time."

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the Veteran or by his authorized representative.  38 C.F.R. § 
20.204.

The March 2005 correspondence clearly reflects the Veteran's 
desire to withdraw his appeals for service connection for 
avascular necrosis of the bilateral hips and service 
connection for chronic obstructive pulmonary disease, 
including as secondary to asbestos exposure.  Accordingly, 
the Board does not have jurisdiction over these matters and 
they are dismissed.  38 U.S.C.A. § 7105.

II.  Restoration of a 40 percent rating for
degenerative disc and joint disease of the lumbosacral spine

Factual background

In a rating decision dated in March 1987 the RO granted 
service connection for lumbosacral strain with myofascial 
strain and assigned a noncompensable evaluation.  In a 
December 2002 rating decision the evaluation was increased to 
10 percent.

On November 18, 2004, the Veteran was accorded a VA 
Compensation and Pension (C&P) spine examination.  During the 
examination he complained of radiating back pain with 
incapacitating flare-ups on an average of about three times 
per year, and said that he had to take constant medication 
for his back pain.  He said that the pain radiated into his 
right thigh and caused occasional numbness in the lateral 
soles of both feet.  The examiner noted that the Veteran's 
back had progressively worsened since service.  Physical 
examination found mild to moderate antalgic back movements 
and a slight straightening of lumbar lordotic curvature, as 
well as mild paravertebral muscle spasm relaxing on lateral 
bending.  Range of motion testing elicited 0 to 70 out of 90 
degrees of flexion; 0 to 20 out of 30 degrees extension; 
right lateral bending of 0 to 20 degrees out of 30 degrees; 
left lateral bending of 0 to 30 out of 30 degrees; and 
bilateral rotation of 45 out of 45 degrees; all with a minor 
amount of discomfort in the lower lumbar area.  Lasegue's 
test was positive on the left from 0 to 50 degrees, and on 
the right from 0 to 55 degrees.  Deep tendon reflexes in the 
lower extremities were present and equal.  Neurologic 
examination found no peripheral nerve deficits in the lower 
extremities, and no differential muscle weakness in the legs.  
Repetitive motion caused further limitation of motion due to 
pain, and elicited some weakness and fatigue.  According to 
the examiner, "the primary limiting factor was pain."  
Diagnosis was chronic strain of the lumbosacral spine and 
severe degenerative disc disease and degenerative joint 
disease of the lumbosacral spine.  

In a December 2004 rating decision the issue was restyled as 
degenerative disc and joint disease of the lumbosacral spine, 
and the rating was increased from 10 percent to 40 percent 
effective November 18, 2004.

VA treatment records dated in October 2005 include the 
following remarks:

back pain with bulging discs and central 
stenosis on MRI scan 6/05.  He has 
received caudal [blocks at] pain center, 
cont to follow there and with his 
orthopedic major depression.  EMG was 
pos in legs.

In September 2006 the Veteran was examined by a private 
physician.  The physician noted that the Veteran walked 
rather slowly, without assistance; and that he was able to 
transfer unassisted from chair to the examination table.  
Examination of the back found decreased range of motion to 
bilateral rotation; decreased range of motion to flexion to 
approximately "70 or 80 degrees;" decreased range of motion 
to  bilateral flexion at the waist to approximately 20 
degrees.; and mild tenderness to palpation over the lumbar 
paraspinal muscles.  There was full range of motion to 
hyperextension.  X-rays revealed significant degenerative 
disc disease, particularly at L3-L4.  Diagnosis was bilateral 
knee pain with contusions and low back pain, "possibly 
irritated by this event."

In February 2007 the Veteran was re-examined by VA.  During 
the examination he said that his back disorder had worsened.  
He complained of moderately severe pain and decreased motion 
in the lumbar spine at a frequency of one to six days a week.  
He also complained of sharp, radiating pain into his left 
leg.  He said that his treatment regime included nonsteroidal 
anti-inflammatory drugs and epidural steroid injections.  
Physical examination found 0 to 60 degrees flexion of the 
thoracolumbar spine, with pain beginning at 60 degrees; and 0 
to 15 degrees extension, with pain beginning at 15 degrees.  
Lateral flexion and bending was 0 to 25 degrees.  Lasegue's 
sign was negative.  X-rays of the lumbosacral spine showed 
degenerative disc disease at multiple levels (most pronounced 
at L3-L4); narrowing of the  intervertebral disc space; 
sclerosis of the adjacent vertebral endplates; and 
hypertrophic marginal osteophytes.  Flexion and extension 
views showed "some apparent limitation of motion, 
particularly in flexion."  Diagnosis was lumbar spondylosis 
with radiculopathy.  The examiner added that activities of 
daily living were affected as follows:

		TRAVELING:	moderate
CHORES:	moderate	FEEDING:	 none
SHOPPING:	 moderate	BATHING: 	none
EXERCISE: 	severe 	DRESSING: 	mild
SPORTS: 	severe 	TOILETING: 	mild
RECREATION	moderate 	GROOMING: 	none

An MRI done by a private facility in March 2007 found 
advanced discogenic disease at the L3-L4 level with 
associated Type 1 change in the vertebral body and plates, 
and moderate discogenic disease at the L4-L5 level.  
Diagnosis was "moderate to severe discogenic disease and 
mild to moderate facet."

In an April 2007 post MRI report a private physician remarked 
that the Veteran was doing "slightly better, but continues 
to have significant discomfort."  Physical examination found 
tenderness to palpation over the lower lumbar paraspinal 
muscles on the right at the L4-L5 and L5-S1 levels which 
reproduced back pain.  The physician also noted that the 
Veteran ambulated with a stiff posture and had pain and 
stiffness with transitional movements.  He added as follows:

He is predominantly having pain in the 
lower back at the lumbosacral spine 
junction on the right.  He does have 
some radicular symptoms, but they are 
minimal.  . . . He obtained transient 
relief with both L4-5 interlaminar 
epidural as well as caudal epidural.  
Neither was more effective than the 
other and they both provided only 
transient relief.  I prescribed 
Hydrocodone on the last visit which he 
reports minimal pain relief with.

Diagnosis was lumbar degenerative disc disease with 
associated moderate spinal stenosis at the L3-4 and L4-5 
levels as well as lower lumbar facet spondylosis.  The 
physician reiterated that the Veteran had had "only minimal 
response to epidural injections."

In a rating decision dated in May 2007 the RO reduced the 
rating for the Veteran's service-connected back disability 
from 40 percent to 20 percent effective August 1, 2007, based 
on the February 2007 examination findings.  In a letter to 
the Veteran dated in May 2007 the RO stated that the 
reduction was based on improvement of the Veteran's service-
connected back disability.

In a September 2007 post-MRI report another private physician 
wrote that the Veteran's symptoms were mechanical in nature.  
He added as follows:

The degree of his symptoms is such that 
he's limited in his ability to perform 
usual activities of daily living.  In 
fact, he has episodes of pain which 
prevent him from working or effectively 
conducting any of his routine personal 
business for three or four days out of 
each month.

Neurologic examination found "No sensory or motor 
deficits."

In October 2007 a private neurological surgeon wrote that the 
Veteran "has had extensive orthopedic and chiropractic 
management and his orthopedist has discussed surgical 
intervention with the patient."  In December 2007 he wrote 
that the Veteran had "persistent bilateral sciatic pain."  

On February 1, 2008, the Veteran underwent a right 
hemilaminectomy at L4, and a foraminotomy at L5.  

In November 2008 the Veteran underwent another C&P 
examination.  During the examination he complained of 
constant pain over the low back with decreased range of 
motion, spasms, and weakness.  He also complained of sharp, 
radiating pain into his right upper thigh, and of weekly 
flare-ups of severe pain, lasting from one to two days.  He 
said that his flare-ups were alleviated by rest, heat, and 
Darvocet.  He also complained of some erectile difficulty 
since his back surgery.  He reported that he was able to walk 
a quarter of a mild, and that he used a cane and orthotic 
inserts.  The examiner noted that the Veteran's treatment 
regime included a tens unit, Darvocet, and surgery.  Physical 
examination found no muscular or sensory deficits, but the 
thoracolumbar spine was ankylosed in the neutral position.  
Range of motion testing found 0 to 35 degrees flexion of the 
thoracolumbar spine, with pain beginning at 25 to 35 degrees; 
and 0 to 15 degrees extension, with pain beginning at 10 to 
15 degrees.  Tilt right was 0 to 25 degrees, with pain 
starting at 15 degrees.  Tilt left was 0 to 15 degrees, with 
pain starting at 10 degrees.  Right rotation was was 0 to 20 
degrees, with pain starting at 20 degrees, and left rotation 
was 0 to 15 degrees, with pain beginning at 5 degrees.  
Lasegue's sign was negative.  X-rays revealed significant 
spondylosis and degenerative disc disease at multiple levels.  
Diagnosis was "degenerative disc disease s/p [status post] 
surgery."  The examiner surmised that activities of daily 
living were affected as follows:

		TRAVELING:	severe
CHORES:	moderate	FEEDING:	 none
SHOPPING:	 moderate	BATHING: 	moderate 
EXERCISE: 	severe 	DRESSING: 	moderate 
SPORTS: 	prevents	TOILETING: 	none
RECREATION	moderate 	GROOMING: 	none

The examiner added that the Veteran was unable to lift more 
than 10 pounds.

In a rating decision dated in December 2008 the Veteran was 
granted a temporary total evaluation of 100 percent for 
convalescence from surgery effective February 1, 2008.  The 
rating was returned to 20 percent effective April 1, 2008.

In a letter dated in January 2009 a private physician wrote 
that the Veteran was his patient and had been for many years.  
He added as follows:

He does continue to suffer from chronic 
low back pain despite lumbar spine 
surgery in January 2008.  While it was 
helpful at that time to help relieve 
significant neuroforaminal stenosis and 
low back pain, he still has significant 
low back disease with degenerative disc 
disease and degenerative joint disease, 
resulting in lumbar radiculopathy and 
chronic low back pain.  Due to his 
chronic pain syndrome, he requires 
chronic narcotics to help manage this.

In a letter dated April 2, 2009, the January 2009 private 
physician wrote that the Veteran has degenerative joint 
disease of the lumbar spine, degenerative disc disease of the 
lumbar spine, facet joint arthropathy of the lumbar spine, 
neuroforaminal stenosis of the lumbar spine, and spondylosis 
of the lumbar spine.  He added that despite multiple attempts 
at treatment and cure, the Veteran continued to struggle with 
chronic low back pain, and was on chronic pain medication to 
help treat his disorders.

In a rating decision dated in October 2009 the rating for the 
Veteran's service-connected back disability was increased to 
40 percent effective April 3, 2009.

During his April 2010 Board hearing the Veteran testified 
that his symptoms were actually worsening when his rating was 
reduced, and pointed out that he underwent back surgery soon 
after the reduction.

Legal Criteria

Over a period of years, a veteran's disability claim may 
require ratings in accordance with changes in laws, medical 
knowledge and his or her physical or mental condition.  38 
C.F.R. § 4.1.  Rating agencies will handle cases affected by 
change of medical findings or diagnosis so as to produce the 
greatest degree of stability of disability evaluations 
consistent with VA laws and regulations governing disability 
compensation and pension.  It is essential that the entire 
record of examinations and the medical-industrial history be 
reviewed to ascertain whether the recent examination is full 
and complete, including all special examinations indicated as 
a result of general examination and the entire case history.  

Reexaminations, including periods of hospital observation, 
will be requested whenever VA determines there is a need to 
verify either the continued existence or the current severity 
of a disability.  Generally, reexaminations will be required 
if it is likely that a disability has improved, or if 
evidence indicates there has been a material change in a 
disability or that the current rating may be incorrect.  38 
C.F.R. § 3.327.  Reexaminations disclosing improvement will 
warrant reduction in rating.  38 C.F.R. § 3.344(c).

Analysis

The evidence clearly did not show improvement of the 
Veteran's lumbar spine disability at the time of the rating 
reduction.  Indeed, range of motion findings in the February 
2007 examination were no better than they had been in 
November 2004; when the rating was increased to 40 percent.  
Private treatment records show that the Veteran was, during 
the February 2007 C&P examination, and certainly at the time 
of the August 2007 rating reduction, under an intensive pain 
management regime, including epidural injections and narcotic 
medications, with only "transient" improvement.  This is 
buttressed by the fact that he underwent back surgery just 
five months later in February 2008.  And despite back surgery 
(for which the Veteran was granted a temporary total rating), 
the medical evidence shows that his low back pain and range 
of motion has been decidedly worse since that intervention.  
Accordingly, as the medical evidence of record does not 
reflect improvement during the appeal period, the 40 percent 
rating is restored, effective from the date of the reduction.

ORDER

The appeal of the claim for service connection for avascular 
necrosis of the bilateral hips is dismissed.

The appeal of the claim for service connection for chronic 
obstructive pulmonary disease, including as secondary to 
asbestos exposure, is dismissed.

The 40 percent rating for degenerative disc and joint disease 
of the lumbosacral spine is restored, effective the date of 
the reduction, and the appeal is granted.

____________________________________________
ROBERT E. O'BRIEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


